        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 1 of 18




AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT

       I, Jennifer Morin, being first duly sworn, hereby depose and state as follows:

       1.      I have been a Special Agent with the Federal Bureau of Investigation (“FBI”)

since January 2019. Since April 2021, I have been assigned to the Worcester, Massachusetts,

Resident Agency of the FBI. Prior to joining the FBI, I served as a Commissioned Officer in the

United States Army and as a Special Agent with the Defense Security Service of the United

States Department of Defense. I graduated from the FBI Academy, and I have participated in the

drafting and execution of complaints and search warrants during my career. In addition, I have

received specialized training and gained experience in interview and interrogation techniques,

arrest procedures, search warrant applications, evidence identification and collection, and various

other criminal laws and procedures.

       2.      This affidavit is being submitted in support of an application under Federal Rule

of Criminal Procedure Rule 41 authorizing the search of Brandon BROUILLARD (born 1993) ,

David HOGAN (born 1963) and 2 Forkey Avenue, Worcester, Massachusetts 01603 (the

“Subject Premises”), as more fully described in Attachments A-1, A-2 and A-3.

       3.      I am currently investigating BROUILLARD and HOGAN for violations of

federal law, including wire fraud, in violation of 18 U.S.C. § 1343, bank fraud, in violation of 18

U.S.C. § 1344 and aggravated identity theft, in violation of 18 U.S.C. § 1028A (hereinafter the

“Subject Offenses”). As described below, BROUILLARD and HOGAN reside at the Subject

Premises.




                                                 1
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 2 of 18




       4.      As described below, there is probable cause to believe that the Subject Premises

contains contraband and evidence, fruits, and instrumentalities of violations of the Subject

Offenses, as more specifically described in Attachment B.

       5.      The facts in this affidavit come from my personal observations and review of

records, my training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to only establish the requisite probable cause for the requested search

warrant and does not set forth all of my knowledge nor all of the facts involved in this matter.

                                       PROBABLE CAUSE

       6.      The probable cause supporting the requested search warrant is derived from

several sources, including (a) reports from financial institutions regarding fraudulent activity

connected to the Subject Premises; (b) fraudulent purchases of motor vehicles connected to the

Subject Premises; and (c) physical surveillance and observations of BROUILLARD and

HOGAN at 2 Forkey Avenue.

       A.     Fraudulent Activity From Financial Institutions Connected To Subject Premises

       7.      According to information from Digital Federal Credit Union (“DCU”), on

September 5, 2019, DCU received a membership application online in the name of Victim 2,1

with a listed home address outside of the Commonwealth of Massachusetts. The membership

application included a separate mailing address of the Subject Premises. DCU ultimately spoke

with Victim 2 who reported that Victim 2 had been the victim of identity theft. Victim 2 also




       1
          The victim numbers here are not in chronological order so as to conform with the
identification of victims in other legal process in this case. Investigators know the identity for all
of the victims referenced in this affidavit.
                                                   2
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 3 of 18




confirmed that Victim 2’s home address matches the home address that was used for the

fraudulent membership application.

       8.      According to information from TIAA Bank, in or about May 2020, the Subject

Premises was the address used on a fraudulent account application using the identity of Victim 3.

       9.      According to information from Worker’s Credit Union, on or about July 22, 2020,

BROUILLARD applied for an auto loan for a 2015 Mitsubishi Lancer. BROUILLARD listed

Victim 4 as his co-signer on the loan application and apparently presented a counterfeit driver’s

license for Victim 4 in support of the loan application. Before the fraud was detected, Worker’s

Credit Union approved the loan and, on July 31, 2021, issued a check in the amount of

$28,465.38 to “Sonia’s Auto Sales.” Thereafter, Victim 4 contacted Worker’s Credit Union and

reported that Victim 4 had never applied for a loan with Worker’s Credit Union. Victim 4

further sent a copy of Victim 4’s driver’s license to Worker’s Credit Union, which did not match

the license used for the loan.

       10.     According to information provided by FBS, an online broker-dealer, between

August 2020 and September 2020, BROUILLARD opened three accounts with FBS. The

checks that BROUILLARD used to fund his accounts were returned by the paying banks.

BROUILLARD listed the Subject Premises as his address on his three FBS accounts.

       11.     According to information from Paypal, on September 4, 2020, BROUILLARD

used Victim 1’s Paypal account to make an unauthorized purchase of approximately $2,754 from

Modern Automotive Performance. Paypal further reported that the shipping address provided for

the order was the Subject Premises. Relatedly, according to information from Worker’s Credit

Union, on or about December 1, 2020, Victim 1 called Worker’s Credit Union and reported that


                                                3
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 4 of 18




BROUILLARD had stolen more than $10,000 from Victim 1’s E-Trade account to use for his

car loan with Worker’s Credit Union. At the time, BROUILLARD did have a car loan with

Worker’s Credit Union. Worker’s Credit Union in turn contacted E-Trade to report the

suspected fraud involving Victim 1’s E-Trade account. Worker’s Credit Union further reported

that according to information from E-Trade, starting on September 26, 2020, there were

suspicious log-ins to Victim 1’s E-Trade Account and the address of the Subject Premises had

been added to the E-Trade account as well.

       12.    According to information from U.S. Bank National Association, in August 2020,

BROUILLARD took control of an account belonging to one of their customers, Victim 5. It

appears that BROUILLARD added himself as an “authorized user” for Victim 5’s account and

directed that an additional card for Victim 5’s account be mailed to the Subject Premises. Victim

5 confirmed to U.S. Bank that Victim 5’s account had been compromised and that the banking

activity was unauthorized.

       B.     Fraudulent Purchases of Motor Vehicles Connected To The Subject Premises

       13.    According to information from an interview with Boston Motor Sports, Boston,

Massachusetts, as well as from the relevant Boston Police Department Report, on April 1, 2021,

BROUILLARD purchased a white 2020 Range Rover SUV from Boston Motor Sports.

BROUILLARD identified himself as the purchaser to the dealership and provided the Subject

Premises as his address on the sales contract for the SUV. According to the dealership,

BROUILLARD did not negotiate the price and paid approximately $136,767 for the Range

Rover. BROUILLARD provided a bank cashier’s check purportedly issued from Charles




                                               4
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 5 of 18




Schwab in the amount of $136,767 from a Charles Schwab Account ending in 7299 and a check

from BBVA USA Bank account ending in 1601 in the amount of $2,500.

       14.     On April 7, 2021, according to records produced by Boston Motor Sports, a

Facebook account named “Brandon Brouillard” posted to a Facebook group called “Mass

Tuning” the following message: “Where would I get a 2020 Range Rover Sport tuned . . . New.

Fast af. But this is definitely in need of something.”2

       15.     On April 8, 2021, BROUILLARD returned to Boston Motor Sports to trade in the

Range Rover for a 2019 Porsche GT3 RS. He complained that the SUV was too large and that

he wanted a sports car instead. The Porsche was priced at $250,078.68, which was significantly

higher than the Range Rover. BROUILLARD produced another Charles Schwab cashier’s

check listing the same account number ending in 7299 in the amount of $112,311.68 to make up

the price difference. BROUILLARD again listed the Subject Premises as his address on the

sales contract for the 2019 Porsche.3

       16.     On April 9, 2021, Boston Motor Sports learned that both Charles Schwab

cashier’s checks (in the amounts of $137,767.00 and $112,311.68) that BROUILLARD had used

were fraudulent. Charles Schwab advised the dealership that the accounts were actual Schwab

accounts but they had been frozen and did not belong to BROUILLARD. That same day, Boston




       2
         On May 6, 2021, an FBI agent located several other photographs of steering wheels of
vehicles posted to the Facebook account of “Brandon Brouillard” related to the Subject Offenses.

       3
         BROUILLARD later commented to his Facebook Post regarding the 2020 Range Rover
“Traded in again this time correctly. Hello GT3rs lol.” This post appears to be a reference to the
Porsche (i.e. “GTR3rs”), although the date and time are not clear from the copy of the post that I
reviewed.
                                                5
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 6 of 18




Motor Sports contacted BROUILLARD and requested that BROUILLARD wire the total

amount due or to return the Porsche. The dealership advised BROUILLARD that they would

contact police if the car was not returned. BROUILLARD did call and leave a voicemail for a

salesperson, but a Boston Motor Sports representative never in fact spoke with him. According

to a Boston Police Report, a male whom Boston Motor Sports identified as David HOGAN (born

1963) was present both times when BROUILLARD came in to purchase the Range Rover and

Porsche.

       17.     On April 10, 2021, Boston Motor Sports recovered the 2019 Porsche from the

driveway at the Subject Premises.4 Boston Motor Sports found the following documentation in

the 2019 Porsche when they recovered it: (a) a certified letter envelope and letter from

Greenwood Credit Union, 2669 Post Road, Warwick, Rhode Island; (b) a Massachusetts

Certificate of Registration for a 2020 White Range Rover (with VIN # ending in 5990); and (c) a

personal check folio with blank Charles Schwab checks ranging from 1001 to 1050, listing

Victim 6, 15 Monroe Avenue, Worcester, MA, account ending 7299. Also recovered was an




       4
         Boston Motor Sports is owned by Jim McGovern Auto Group. In addition, on April 10,
2021, Boston Motor Sports/McGovern also repossessed a 2021 Jeep Wrangler Rubicon from 2
Forkey Avenue that had been purchased by HOGAN on March 31, 2021 at McGovern Jeep in
Newton, MA. HOGAN paid in cash using a Schwab cashier’s check (account ending 7299) in
the amount of $56,208.44. Similar to the other Charles Schwab checks, that check was also
rejected because the account had been frozen. McGovern Jeep contacted HOGAN by cell phone
(number ending 3126) and he promised to wire funds for the Jeep. Also, when HOGAN was at
the dealership on March 31, the employees observed BROUILLARD sitting in a white Range
Rover outside the dealership.

                                                6
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 7 of 18




opened secure mail envelope from Charles Schwab Bank, addressed to Victim 6, 15 Monroe AvH

Worcester, MA.5

Purchase of Chevrolet Camaro

       18.    According to information obtained from the Norwood Police Department, Boch

Chevrolet and Victim 1, on April 17, 2021, BROUILLARD purchased a 2021 Chevrolet Camaro

from Boch Chevrolet in Norwood, Massachusetts. BROUILLARD visited the dealership on

April 17, 2021 to consummate the deal and identified himself as the purchaser. BROUILLARD

purchased the Camaro for $83,000 using a Charles Schwab cashier’s check with account number

ending in 7299. BROUILLARD signed a sales contract and application for Massachusetts title

and registration, providing the Subject Premises as his address on both documents.

       19.    Prior to and after visiting Boch Chevrolet, records from Boch show that

BROUILLARD communicated extensively with the dealership using electronic chats through the

dealership website and text messages. These messages included texts from BROUILLARD in

which he told Boch that the Camaro was being kept at 2 Forkey Avenue, and that he had bank

accounts at Regions and M&T Banks that he could use to pay for the car.

       20.    On April 23, 2021, Boch Chevrolet learned from Charles Schwab that the account

listed on the bank check was frozen and funds were not available. That same day, Boch




       5
          I know the identity of Victim 6. Agents are currently ascertaining whether Victim 6 is
in fact the accountholder for the Schwab account ending in 7299.

                                                7
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 8 of 18




contacted BROUILLARD, who promised that he would wire $83,000 to Boch to pay for the

car.6

        21.   On April 26, 2021, Victim 1 contacted the Norwood Police Department and

reported that BROUILLARD had attempted to illegally wire $83,000 from Victim 1’s bank

account. Victim 1 also spoke with the Scottsdale, Arizona Police (where Victim 1 has a

residence) about the incident. According to Victim 1, on April 26, 2021, BROUILLARD logged

into Victim 1’s email and sent an email to Victim 1’s bank, Alerus Bank, located in Arizona. In

that email, BROUILLARD requested a wire transfer of $83,000. Alerus Bank then reached out

to Victim 1 to verify the transfer. Victim 1 advised Alerus Bank that Victim 1 “had no idea what

they were talking about” and “not to approve it.” Victim 1 further reported that BROUILLARD

has been using Victim’s 1 identity for several months and that he somehow obtained access to

Victim 1’s email account. Victim 1 said that since approximately September/October 2020,

BROUILLARD has used Victim 1’s accounts to purchase appliances that have been shipped to

BROUILLARD’s address, the Subject Premises. Victim 1 specifically recalled the Forkey

Avenue address as the destination for the fraudulently obtained items. Victim 1 estimated that

BROUILLARD has used or attempted to use approximately $500,000 of Victim 1’s funds to

purchase items.

Purchase of Ford Mustang Shelby

        22.   According to information from the Braintree Police Department and Herb

Chambers Ford, on April 25, 2021, BROUILLARD sent an inquiry about a 2020 Ford Shelby


        6
        On April 24, 2021, Boch Chevrolet repossessed the 2021 Chevrolet Camaro from 2
Forkey Avenue in Worcester.

                                               8
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 9 of 18




Mustang through the website of Herb ChamberV Ford of Braintree, Massachusetts.

BROUILLARD subsequently communicated with Herb Chambers by email and phone, and

agreed to pay $125,990 for the Mustang. BROUILLARD advised that he would put $40,000

down by a cashier’s check and finance the remaining $105,189.25. BROUILLARD e-mailed the

dealership a sales agreement and credit application. On both documents, he listed the Subject

Premises as his address.

       23.     BROUILLARD requested that Herb Chambers deliver the Mustang to 15 Monroe

Avenue in Worcester.7 Before Herb Chambers delivered the vehicle, Herb Chambers requested

that BROUILLARD email a photo of the cashier’s check that he intended to provide. On April

26, 2021, BROUILLARD emailed Herb Chambers a photo of a cashier’s check purportedly from

Fifth Third Private Bank (account number ending in 0759) in the amount of $40,000.

       24.    Herb Chambers delivered the Shelby Mustang to BROUILLARD on Monroe

Avenue. Soon thereafter, Herb Chambers learned that the Fifth Third cashier’s check was

fraudulent. Specifically, the routing number on the check did, in fact, belong to Fifth Third;

however, the account number listed on the check was fictitious.

       25.    Thereafter, Herb ChamberV attempted to have BROUILLARD voluntarily return

the car to the dealership. After those efforts failed, on April 28, 2021, with the assistance of the

Worcester Police Department, the Ford Mustang was recovered from the Subject Premises.




       7
         HOGAN listed 15 Monroe Avenue, Worcester as his address on the sales contract for
the Jeep Rubicon he purchased at McGovern Jeep.
                                             9
       Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 10 of 18




Surveillance of Brouillard and Hogan

       26.     As described below, based on surveillance and other information, Agents believe

that BROUILLARD and HOGAN reside at the Subject Premises.

       27.     On May 3, 2021, according to a Natick Police Report, BROUILLARD attempted

to use a fraudulent check from E-Trade Bank to purchase a 2021 Audi in the amount of $186,495

at Bernardi Audi in Natick. BROUILLARD left the Natick dealership as a passenger in a red

Ford Escape driven by another male. That red Ford Escape bears Massachusetts Registration

1FRH53 and is registered to HOGAN according to Massachusetts Registry of Motor Vehicle

records.8

       28.     On May 7, 2021, agents observed BROUILLARD and HOGAN9 at the Subject

Premises. At approximately 8:09am, agents observed HOGAN in the driveway of the residence

arguing with a tow truck driver from Lucky 13 Towing and Recovery. Minutes later, at

approximately 8:25am, BROUILLARD and HOGAN were observed leaving and returning to the

Subject Premises after visiting a local Price Chopper Supermarket. About three hours later at

approximately 11:17am BROUILLARD and HOGAN were observed leaving and returning to

the Subject Premises after visiting a local Shaw’s Supermarket.

       29.     That same day, May 7, 2021, I interviewed the owner of Lucky 13 Towing and

Recovery by telephone. The tow company owner informed me that he was sent to the Subject



       8
          According to a Worcester Police Report, on April 28, 2021, Worcester Police responded
to 2 Forkey Avenue to assist in the repossession of the Ford Mustang. Officers took a photo of a
male standing next to a red Ford Escape. That male matches the RMV photograph of HOGAN.
        9
          Agents were able to confirm HOGAN and BROUILLARD’s identities on May 7
through comparison with photographs of HOGAN and BROUILLARD at McGovern Jeep and
Boston Motor Sports provided by the dealerships.
                                                10
       Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 11 of 18




Premises by Workers Credit Union to recover a 2015 White Mitsubishi Lancer. The owner had

visited the property on May 6, 2021 to confirm the location and VIN of the 2015 Mitsubishi

Lancer, currently parked at the Subject Premises. The owner also provided that the default

notice for the 2015 Mitsubishi Lancer listed BROUILLARD and Victim 4, consistent with the

information included above that BROUILLARD had compromised Victim 4’s identity in

connection with the car loan for the Mitsubishi Lancer.

                            SUMMARY OF PROBABLE CAUSE

       30.     Based on the information described above, there is probable cause to believe that

the contraband and evidence, fruits, and instrumentalities related to the Subject Offenses will be

found at the Subject Premises. More specifically, the Subject Premises was used as part of (a) a

fraudulent bank application filed with DCU; (b) a fraudulent bank application with TIAA Bank;

(c) a fraudulent car loan application with Worker’s Credit Union. Similarly, this address was

used as part of fraudulent purchases using Victim 1’s Paypal account and BROUILLARD used

this address when he added himself to Victim 1’s E-Trade Account. BROUILLARD also took

control of Victim 5’s bank account and directed that an additional bank card be sent to the

Subject Premises.

       31.     BROUILLARD also used the Subject Premises as his residential address in

connection with the fraudulent purchases of the Range Rover, the Porsche, the Chevrolet Camaro

and the Ford Mustang Shelby. Surveillance has established that BROUILLARD resides at the

Subject Premises.

       32.     Given BROUILLARD’s history of stealing identities, there is probable cause to

believe that evidence related to identity theft will be found at the Subject Premises. Based on my


                                                11
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 12 of 18




training and experience, and discussions with other criminal investigators, people engaged in

identity theft often times have devices and machines to make counterfeit credit cards and checks.

Moreover, such individuals will also keep copies of the stolen identification documents, like

driver’s licenses, social security cards and bank documents in their residences. Given that

BROUILLARD directed that financial institutions use the Subject Premises as the address of

record on fraudulent accounts that he opened, there is reason to believe the Subject Premises will

contain correspondence and documents related to the Subject Offenses. Such documentation

may include bank statements, other financial statements, loan agreements, ATM/debit cards,

credit cards and checkbooks in other individuals’ names.

       33.     As described more fully below, this search warrant also seeks permission to seize

not only physical papers and records, but also electronics like computers and cellphones, as there

is probable cause to believe that such electronic devices will contain evidence of the Subject

Offenses. As described above, there is probable cause to believe that BROUILLARD used

electronic devices to facilitate his criminal activity: (a) using his computer to file a loan with

Worker’s Credit Union for the Mitsubishi Lancer; (b) using Paypal, an online money transmitter,

to purchase items while using the identity of Victim 1; (c) applying online for a DCU

membership using a stolen identity; (d) communicating by electronic chats with Boch Chevrolet;

(e) inquiring about the Ford Mustang online; (f) hacking into Victim 1’s email account in an

attempt to obtain the $83,000 wire for the Chevrolet Camaro; and (g) using Facebook to post

about the Land Rover and Porsche that BROUILLARD purchased fraudulently. Moreover, I

know based on my training and experience, and life experience, that people use their computers

and cellphones to store information earlier saved in paper form, like bank statements, account


                                                 12
       Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 13 of 18




numbers and bank account balances. Therefore, it is necessary to search such computers and

cellphones for such evidence.

                  SEIZURE OF COMPUTER EQUIPMENT AND DATA

       34.     As set forth above, probable cause exists to believe that the Subject Offenses

described above were perpetrated using computer equipment accessing the internet. Therefore, as

set forth more fully in Attachment B, I request authorization to search and seize any computer

equipment located in the Subject Premises. This request includes any cellphones that belong to

BROUILLARD based on his use of electronic devices to perpetrate the Subject Offenses.

       35.     I also request authorization to search HOGAN and search and seize any

cellphones belonging to HOGAN given HOGAN’s close association with BROUILLARD and

HOGAN’s involvement in the Subject Offenses. As described above, (a) there is evidence that

HOGAN used a fraudulent check in an attempt to purchase a Jeep at McGovern Jeep; (b) the

Charles Schwab account he used was also used by BROUILLARD at Boch Chevrolet; (c)

HOGAN and BROUILLARD appear to reside together at the Subject Premises; (d) HOGAN

communicated using a cellphone with Boston Motor Sports after he purchased the Jeep where he

promised to wire them funds; and (e) HOGAN appears to have given a ride to BROUILLARD

when he attempted to fraudulently purchase an Audi on May 3, 2021. As described below, given

that HOGAN was involved in a fraudulent transaction and seeing that cellphones are essentially

like mini-computers there is probable cause to believe that HOGAN’s cellphone will contain

evidence of the Subject Offenses, including text messages and phone calls with BROUILLARD

and the car dealership, copies of documents like the fraudulent Charles Schwab check that

HOGAN provided to McGovern Jeep. Moreover, HOGAN provided a cellphone number to


                                               13
       Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 14 of 18




Boston Motor Sports and promised to wire them money, both of which show HOGAN attempted

to use electronic means such as a computer or cellphone to perpetrate his fraud.

       36.      All of the events described above happened in a short period of time and there is

probable cause to believe that BROUILLARD and HOGAN would have communicated

regarding the purchase and repossession of vehicles during this period of time. They both have

cellphones based on the evidence and the common usage of such cellphones between co-

conspirators like BROUILLARD and HOGAN gives probable cause to believe they will contain

evidence. In addition, searching HOGAN and BROUILLARD’s cellphones may also provide

further evidence of communications and contact information for other co-conspirators.

       37.     From my training, experience, and information provided to me by other agents, I

am aware that individuals frequently use computers to create and store records of their actions

by: communicating about them through e-mail, instant messages, and updates to online

social-networking websites; drafting letters; keeping their calendars; storing pictures; researching

topics of interest; buying and selling items online; and accessing their bank, financial,

investment, utility, and other accounts online.

       38.     Based on my training, experience, and information provided by other law

enforcement officers, I know that many cell phones (which are included in Attachment B’s

definition of “hardware”) can now function essentially as small computers. Phones have

capabilities that include serving as a wireless telephone to make audio calls, digital camera,

portable media player, GPS navigation device, sending and receiving text messages and emails,

and storing a range and amount of electronic data. Examining data stored on devices of this type




                                                  14
       Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 15 of 18




can uncover, among other things, evidence of communications and evidence of communications

and evidence that reveals or suggests who possessed or used the device.

       39.     Based on my knowledge, training, experience, and information provided to me by

other agents, I know that computer files or remnants of such files can be recovered months or

years after they have been written, downloaded, saved, deleted, or viewed locally or over the

Internet. This is true because:

       a.      Electronic files that have been downloaded to a storage medium can be stored for

       years at little or no cost. Furthermore, when users replace their computers, they can

       easily transfer the data from their old computer to their new computer.

       b.      Even after files have been deleted, they may be recovered months or years later.

       Data remains on the storage medium until it is overwritten by new data. A computer's

       operating system may also keep a record of deleted data in a “recovery” file.

       c.      Computer storage mediaCin particular, computers' internal hard drivesCcontain

       electronic evidence of how the computer has been used, what it has been used for, and

       who has used it. Computer users typically do not erase or delete this evidence because

       special software is typically required for that task.

       d.      Similarly, files that have been viewed over the internet are sometimes

       automatically downloaded into a temporary Internet directory.

       e.      Information stored within a computer (e.g., registry information, communications,

       images and movies, transactional information, records of session times and durations,

       internet history, and anti-virus, spyware, and malware detection programs) can indicate

       who has used or controlled the computer or storage media. This “user attribution”


                                                 15
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 16 of 18




       evidence can also explain how and when the computer or storage media was accessed or

       used.

       40.     Based on my knowledge and training and the experience of other agents

with whom I have spoken, I am aware that in order to completely and accurately retrieve data

maintained in computer hardware, computer software or storage media, to ensure the accuracy

and completeness of such data, and to prevent the loss of the data either from accidental or

programmed destruction, it is often necessary that computer hardware, computer software, and

storage media be seized and subsequently processed by a computer specialist in a laboratory

setting rather than in the location where it is seized. This is true because of:

       a.      The volume of evidence for storage media such as hard disks, flash drives, CDs,

       and DVDs can store the equivalent of thousands or, in some instances, millions of pages

       of information.

       b.      Technical requirements for analyzing computer hardware, computer software or

       storage media for criminal evidence is a highly technical process requiring expertise and

       a properly controlled environment.

       41.     Consequently, law enforcement agents may either copy the data at the

premises to be searched or seize the computer equipment for subsequent processing elsewhere.

The law enforcement agents will endeavor to search and seize only the computer equipment

which, upon reasonable inspection and/or investigation conducted during the execution of the

search, reasonably appear to contain the evidence in Attachment B. If however, the law

enforcement agents cannot make a determination as to use or ownership regarding any particular




                                                  16
        Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 17 of 18




device, the law enforcement agents will seize and search that device pursuant to the probable

cause established herein.

                UNLOCKING A DEVICE USING BIOMETRIC FEATURES

       42.       I know from my training and experience, as well as from information found in

publicly available materials, that some models of cellphones made by Apple and other

manufacturers, offer their users the ability to unlock a device via the use of a fingerprint or

through facial recognition, in lieu of a numeric or alphanumeric passcode or password.

       43.     On the Apple devices that have this feature, the fingerprint unlocking feature is

called Touch ID. If a user enables Touch ID on a given Apple device, he or she can register up

to 5 fingerprints that can be used to unlock that device. The user can then use any of the

registered fingerprints to unlock the device by pressing the relevant finger(s) to the device’s

Touch ID sensor. In some circumstances, a fingerprint cannot be used to unlock a device that

has Touch ID enabled, and a passcode must be used instead, such as: (1) when more than 48

hours has passed since the last time the device was unlocked and (2) when the device has not

been unlocked via Touch ID in 8 hours and the passcode or password has not been entered in the

last 6 days. Thus, in the event law enforcement encounters a locked Apple device, the

opportunity to unlock the device via Touch ID exists only for a short time. Touch ID also will

not work to unlock the device if (1) the device has been turned off or restarted; (2) the device has

received a remote lock command; or (3) five unsuccessful attempts to unlock the device via

Touch ID are made.

       44.     The passcode that would unlock the any cellular device(s) is not currently known

to law enforcement. Thus, it may be useful to press the finger(s) of the user(s) of the cellular


                                                 17
       Case 4:21-mj-02370-MBB Document 3-1 Filed 05/19/21 Page 18 of 18




device(s) found during the search of the Subject Premises to the device’s fingerprint sensor or to

hold the device up to the face of the owner in an attempt to unlock the device for the purpose of

executing the search authorized by this warrant. The government may not otherwise be able to

access the data contained on those devices for the purpose of executing the search authorized by

this warrant.

       45.      For these reasons, I request that the Court authorize law enforcement to press the

fingers (including thumbs) of BROUILLARD and HOGAN to the sensor of the devices or place

the devices in front of his face for the purpose of attempting to unlock the device in order to

search the contents as authorized by this warrant.

                                         CONCLUSION

       46.       Based on the information above, there is probable cause to believe that

evidence, fruits, and instrumentalities of these crimes, as described in Attachment B, are

contained within theSHUVRQVDQGORFDWLRQdescribed in Attachments A-1, A-2 and A-3.

                                              Sworn to under the pains and penalties of perjury,


                                              _V-HQQLIHU0RULQBB_____________________
                                              Special Agent Jennifer Morin
                                              Federal Bureau of Investigation


Time and Date:

        Notice is hereby provided that, pursuant to Federal Rule of Criminal Procedure 4.1, the
affiant was sworn by telephone on the date and time indicated above.




Honorable Marianne B. Bowler
United States Magistrate Judge

                                                 18
